DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New Matter
Claims 13 and 18-19 have been amended to recite or require a theoretical porosity, , defined as
    PNG
    media_image1.png
    66
    159
    media_image1.png
    Greyscale
where  vSOFT  is the volume of the film, mSOFT is the mass of the film, and SOFT is the mean density of the solid components of the film. This definition for SOFT does not match the definition provided in the original disclosure. The original disclosure defined SOFT as the mean density of the film. The mean density of a film and the mean density of the solid components that compose the film are not necessarily the same value. The mean density of the solid components could be an average of component densities with no regard to their proportions or it could be a weighted average of the component densities. Neither value is reflective of how much of the components are actually present in a given volume of the film, whereas the mean density of the film reflects how much of the components are actually present.
This is a new matter rejection

Written Description
Claim 13 now recites a theoretical porosity, , defined as
    PNG
    media_image1.png
    66
    159
    media_image1.png
    Greyscale
where  vSOFT  is the volume of the film, mSOFT is the mass of the film, and SOFT is the mean density of the solid components of the film. There is no connection between any particular set of preparation conditions, proportions, or ingredient choices that lead to any particular level of theoretical porosity being achieved. The disclosure makes four exemplary films whose components are detailed, but the theoretical porosity is not calculated for any of them. It is not clear which additional steps must be undertaken, which selections for components, their particle size, and their amounts/proportions must be made, or which additional choices for details of the casting and/or drying process must be made to achieve the subset of films made in instant claim 1 that meet the limitations of its dependent claim 13. 
Claim 18 has the same issues as claim 13 in regard to achieving the claimed theoretical porosity in a film. In addition, the film of claim 18 also must have one closed/non-porous side and one porous side, a particular thickness, and a particular tensile strength in concert with the theoretical porosity. For the four examples that are provided in the specification, the relative proportion of hydroxypropyl methylcellulose and hydroxypropyl cellulose is linked to the tensile strength. Here a higher proportion of the hydroxypropyl cellulose binder yielded higher tensile strength values. These data do not inform which other selections for the matrix material and binder will result in a tensile strength in accordance with the claims. 
The absence of description and guidance in regard to the structure necessary to achieve the claimed combination of features and porosity functionality renders the inventions of claims 13 and 18-19 inadequately described. As a result the artisan of ordinary skill would not have deemed the applicant to be in possession of the inventions at the time of filing.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 18-19 recite or require a film with a theoretical porosity , within one of several non-zero ranges. This parameter is recite as 
    PNG
    media_image1.png
    66
    159
    media_image1.png
    Greyscale
. The variable SOFT is recited in the claims to be the mean density of the components of the film. The mean density of the solid components could be an average of component densities with no regard to their proportions or it could be a weighted average of the component densities. These values can differ, thus the metes and bounds of the claims are unclear. Further, there are two possible porous films to assess. The first is at the end of step iii and the second is at the end of step iv when the pores generated in step iii are at least partially filled. It is not clear which film’s parameters are being employed for the calculation. Thus the claims are unclear for this reason as well.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 9, 11-12, 14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janßen et al. (previously cited) as evidenced by Bühler (previously cited).
Janßen et al. detail an orodispersible film onto which a medicated layer has been printed (see abstract). More specifically, they detail the production of an orodispersible film base from a solution of 14 wt% hydroxypropylmethyl cellulose (binder) in water to which is added 4.7 wt% crospovidone (matrix material) and 4.1 wt% glycerol (see page 819 first column last partial paragraph-second column first partial paragraph; instant claims 1, 9, 17, and 20). The ratio of solvent to total film suspension is 0.77 (see instant claim 11). The crospovidone is provided as the commercial product Kollidon® CL-M and is insoluble in water (see Bühler page 143-144). The resulting suspension is aerated under vacuum, cast onto a neutral support liner, and dried in an oven through four zones heated at 40⁰C, 60⁰C, 75⁰C, and 80⁰C (see page 819 first column last partial paragraph-second column first partial paragraph; instant claim 14). The specification and claims detail that the porosity occurs due to the drying of the solvent from a film made of a solvent soluble binder and a poorly solvent soluble matrix material. These criteria are met by the film of Janßen et al., therefore their film has porosity according to the instant invention (see instant claim 1). Subsequently, model drugs were separately dissolved or suspended in an ethanol solution of hydroxypropyl cellulose and rolled onto the surface of the film (see page 819 second column first paragraph-end of column and page 820 second column third-fourth full paragraphs).  The pores of the drug-free film of Janßen et al. would then be loaded with some non-zero amount of drug that is applied from this coating procedure, as occurs for the instantly exemplified product made in much the same way (see instant claim 1). Four coating passes are made where the final coating density for an embodiment with a water soluble drug is 0.18 mg/cm2 (see page 819 second column last partial paragraph-page 820 first column first partial paragraph, page 823 first column, table 3 rasagiline mesylate 80cm3/m2 roller capacity sample; instant claim 16). These tiered layers can also be viewed as one coating of three layers and the fourth layer is a “protective layer” that includes a binder (see instant claim 5). Another film is made by Janßen et al. where a solution of hydroxypropylmethyl cellulose (binder) and glycerol in water is mixed with crospovidone (matrix material) and drug (see page 819 first column last full paragraph). The coating suspension is cast onto a liner at a wet thickness of 400 m (see page 819 first column last full paragraph; instant claim 12). The instant specification and claims detail that porosity occurs due to the drying of the solvent from a film made of a solvent soluble binder and a poorly solvent soluble matrix material. These criteria are also met by this film embodiment of Janßen et al., therefore it has porosity according to the instant invention (see instant claims 1, 12, 17, and 20). Thus claims 1, 5, 7, 9, 11-12, 14, 16-17, and 20 are unpatentable over Janßen et al. as evidenced by Bühler.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preis et al. (previously cited) as evidenced by Halder et al. (WO 2009/110009) and Bühler. 
Preis et al. detail an orodispersible film envisioned for administering pharmaceutical actives (see abstract and page 22 first column first paragraph). More specifically, they detail the production of an orodispersible film base from a mixture of 2 wt% methyl cellulose (binder) in water to which is added 10 wt% crosslinked polyvinylpyrrolidone (matrix material) and 3 wt% glycerol that is cast onto a neutral support and dried (see page 23 second column last partial paragraph-page 24 first column first partial paragraph and table 2 sample S5). Crosslinked polyvinyl pyrrolidone is insoluble in water, thus it qualifies as the instant matrix material (Bühler page 143-144). The methyl cellulose is water soluble making it qualify as the instant binder (see page 23 second column third full paragraph; Halder et al. page 9 lines 11-14 and page 10 line 26). The instant specification and claims detail that porosity occurs due to the drying of the solvent from a film made of a solvent soluble binder and a poorly solvent soluble matrix material. These criteria are met by the film of Preis et al., therefore their film has porosity according to the instant invention. Therefore claim 20 is anticipated by Preis et al. as evidenced by Bühler and Halder et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 9, 11-12, 14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Janßen et al. as evidenced by Bühler 
Janßen et al. detail an orodispersible film onto which a medicated layer has been printed (see abstract). More specifically they detail the production of an orodispersible film base from a solution of 14 wt% hydroxypropylmethyl cellulose (binder) in water to which is added 4.7 wt% crospovidone (matrix material) and 4.1 wt% glycerol (see page 819 first column last partial paragraph-second column first partial paragraph; instant claims 1, 9, 17, and 20). The ratio of solvent to total film suspension is 0.77 (see instant claim 11). The crospovidone is provided as the commercial product Kollidon® CL-M and is insoluble in water (see Bühler page 143-144). The resulting suspension is aerated under vacuum, cast onto a neutral support liner, and dried in an oven through four zones heated at 40⁰C, 60⁰C, 75⁰C, and 80⁰C (see page 819 first column last partial paragraph-second column first partial paragraph; instant claim 14). The specification and claims detail that the porosity occurs due to the drying of the solvent from a film made of a solvent soluble binder and a poorly solvent soluble matrix material. These criteria are met by the film of Janßen et al., therefore their film has porosity according to the instant invention (see instant claim 1). Subsequently, model drugs were separately dissolved or suspended in an ethanol solution of hydroxypropyl cellulose and rolled onto the surface of the film (see page 819 second column first paragraph-end of column and page 820 second column third-fourth full paragraphs).  The pores of the drug-free film of Janßen et al. would then be loaded with some non-zero amount of drug that is applied from this coating procedure, as occurs for the instantly exemplified product made in much the same way (see instant claim 1). Four coating passes are made where the final coating density for an embodiment with a water soluble drug is 0.18 mg/cm2 (see page 819 second column last partial paragraph-page 820 first column first partial paragraph, page 823 first column, table 3 rasagiline mesylate 80cm3/m2 roller capacity sample; instant claim 16). These tiered layers can also be viewed as one coating of three layers and the fourth layer is a “protective layer” that includes a binder (see instant claim 5). Another film is made by Janßen et al. where a solution of hydroxypropylmethyl cellulose (HPMC; binder) and glycerol in water is mixed with crospovidone (matrix material) and drug (see page 819 first column last full paragraph). The coating suspension is cast onto a liner at a wet thickness of 400 m (see page 819 first column last full paragraph; instant claim 12). The instant specification and claims detail that porosity occurs due to the drying of the solvent from a film made of a solvent soluble binder and a poorly solvent soluble matrix material. These criteria are also met by this film embodiment of Janßen et al., therefore it has porosity according to the instant invention (see instant claims 1, 12, 17, and 20). 
While the direction of the heat source relative to the film support in the heated oven is not detailed, there are a finite number of options available and these are from a side, from below, from above, or some combination. Any of these options would have been obvious to the artisan of ordinary skill in the art before the effective filing date of the claimed invention because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Therefore claims 1-3, 5, 7, 9, 11-12, 14, 16-17, and 20 are obvious over Janßen et al. as evidenced by Bühler.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Janßen et al. as evidenced by Bühler as applied to claims 1-3, 5, 7, 9, 11-12, 14, 16-17, and 20 above, and further in view of Yang et al. (previously cited)
Janßen et al. as evidenced by Bühler teach the limitations of instant claim 1. The direction of the heat source relative to the film support in the heated oven is not explicitly detailed.
Yang et al. teach the production of a rapidly dissolving film by casting a liquid preparation onto a support and drying the preparation (see abstract, page 5 lines 30-33, page 13 lines 23-27, page 45 lines 18-32 and page 47 lines 8-27). The drying process is taught to reduce rippling that is known to occur with conventional drying methods (see page 10 line 2-page 11 line 8). Yang et al. direct the drying heat to the bottom of the support with no air flow on top or from both the bottom and top simultaneously and in a controlled fashion to address this issue (see page 10 line 2-page 11 line 8).
It would have been obvious to the artisan of ordinary skill in the art before the effective filing date of the claimed invention to apply the drying technique of Yang et al. to the zoned heating regimen of Janßen et al. as evidenced by Bühler. This modification would have been obvious as the application of the same technique to a similar process in order to yield the same improvement. Therefore claims 2 and 3 are obvious over Janßen et al. in view of Yang et al. as evidenced by Bühler.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Janßen et al. as evidenced by Bühler as applied to claims 1-3, 5, 7, 9, 11-12, 14, 16-17, and 20 above, and further in view of Bühler.
Janßen et al. as evidenced by Bühler teach the limitations of instant claim 1. The commercial water insoluble crospovidone, Kollidon® CL-M, they employ has a volume average diameter of 3-10 m (see Bühler table 3.5). A claimed particle size is not explicitly taught by Janßen et al. 
Bühler detail a small set of water insoluble varieties of the crospovidone under the Kollidon® CL category that have varying particle sizes (see page 147). The volume average diameter for these varieties in this category is 90-130 m for Kollidon® CL, 20-40 m for Kollidon® CL-F, and 10-300m for Kollidon® CL-SF (see page 147).
It would have been obvious to the artisan of ordinary skill in the art before the effective filing date of the claimed invention to exchange the crospovidone described as Kollidon® CL, Kollidon® CL-F, or Kollidon® CL-SF for the Kollidon® CL-M. This choice would have been obvious as the simple substitution of one known element for another. Therefore claim 8 is obvious over Janßen et al. in view of and as evidenced by Bühler. 

Claims 7, 9-11, 14, 17, and 20 are rejected under 35 U.S.C. 103 over Preis et al. (previously cited) in view of Janßen et al. as evidenced by Bühler, Halder et al., and the MCC reference (previously cited).
 Preis et al. detail an orodispersible film envisioned for administering pharmaceutical actives (see abstract and page 22 first column first paragraph). More specifically, they detail the production of an orodispersible film base from a mixture of 2 wt% methyl cellulose (binder) in water to which is added 10 wt% crosslinked polyvinylpyrrolidone (matrix material) and 3 wt% glycerol that is cast onto a neutral support and dried (see page 23 second column last partial paragraph-page 24 first column first partial paragraph and table 2 sample S5; instant claims 6, 17, and 20). Crosslinked polyvinyl pyrrolidone is insoluble in water and ethanol, thus it qualifies as the instant matrix material (Bühler page 143-144). The methyl cellulose is water soluble making it qualify as the instant binder (see page 23 second column third full paragraph; Halder et al. page 9 lines 11-14 and page 10 line 26). The ratio of solvent to total film suspension is 0.85 (see instant claim 11). The ratio of binder to binder + matrix material is 0.17 (see instant claim 10). Preis et al. teach that a puncture strength in excess of 0.08 N/mm2 is desirable and that of sample S5 is 0.24 N/mm2 (see page 29 first column last partial paragraph and table 6). Example S6 is produced from an aqueous suspension that has methyl cellulose at 2 wt% and microcrystalline cellulose at 10 wt% (see table 2; instant claim 7). Microcrystalline cellulose is insoluble in water and ethanol, thus it qualifies as the instant matrix material while methyl cellulose is the binder (see the MCC reference). The puncture strength of S6 is 0.22 N/mm2, making its mechanical properties within the range indicated to be desirable. (see table 6). The instant specification and claims detail that porosity occurs due to the drying of the solvent from a film made of a solvent soluble binder and a poorly solvent soluble matrix material. These criteria are met by the film of Preis et al., therefore their films have porosity according to the instant invention (see instant claim 1). A coating of pharmaceutical active is not taught to be coated on top of the film.
Janßen et al. detail an orodispersible film onto which a medicated layer has been printed made via a method that is described as an improvement over conventional production methods by reducing stress to the drug as well as material loss (see abstract). More specifically they detail the production of an orodispersible film base from a suspension (see page 819 first column last partial paragraph-second column first partial paragraph). The resulting suspension is aerated under vacuum, cast onto a neutral support liner, and dried in an oven through four zones heated at 40⁰C, 60⁰C, 75⁰C, and 80⁰C (see page 819 first column last partial paragraph-second column first partial paragraph; instant claim 14). Subsequently, model drugs were separately dissolved or suspended in an ethanol solution of hydroxypropyl cellulose and rolled onto the surface of the film (see page 819 second column first paragraph-end of column and page 820 second column third-fourth full paragraphs).  Four coating passes are made where the final coating density for an embodiment with a water soluble drug is 0.18 mg/cm2 (see page 819 second column last partial paragraph-page 820 first column first partial paragraph, page 823 first column, table 3 rasagiline mesylate 80cm3/m2 roller capacity sample). These tiered layers can also be viewed as one coating of three layers and the fourth layer is a “protective layer” that includes a binder (see instant claim 5). 
It would have been obvious to the artisan of ordinary skill in the art before the effective filing date of the claimed invention to produce the films of Preis et al. with a pharmaceutical via the method of Janßen et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement (e.g., low drug stress and material loss). Here the surface coating technique of Janßen et al. is taught to protect the drug and the film of Preis et al. is envisioned for delivering a pharmaceutical. The pores of the drug-free base film of Preis et al. would be loaded with some non-zero amount of drug that is applied from the coating procedure of Janßen et al., as occurs for the instantly exemplified product made in much the same way. Therefore claims 7, 9-11, 14, 17, and 20  are obvious over Preis et al. in view of Janßen et al. as evidenced by Bühler, Halder et al., and the MCC reference.

Claims 1-3, 6-9, 11-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krekeler et al. (previously cited) in view of Yang et al. as evidenced by the Avicel® PH-105 Specification Sheet (previously cited), the MCC reference, and Harika et al. (previously cited).
Krekeler et al. teach an orodispersible film produced from a suspension of ingredients (see abstract). Preferably, the suspension is made of HPMC (binder; cellulose derivative), microcrystalline cellulose (matrix material; cellulose derivative), a medicinal plant extract, maltodextrin, glycerol, ethanol, and water (see paragraphs 46-47 and 75; instant claims 7 and 9). Specifically, a 30:70 v/v ethanol in water solvent is employed at a ratio of 0.69 to the suspension (see example 1; instant claim 11). Microcrystalline cellulose is insoluble in ethanol and water, thus it qualifies as the instant matrix material (see the MCC reference). HPMC is soluble in the ethanol/water solvent blend, thus it qualifies as the instant binder (see Harika et al. page 204-page 205 second fifth bullet point). The microcrystalline cellulose has a size distribution where 90% of its particles are smaller than 20 to 60 m and 10% are smaller than 2 to 10m, yielding an average size between these two ranges (see example 1; the Avicel® PH-105 Specification Sheet; instant claim 8). The ingredients are combined into a suspension then cast onto a neutral support and dried at 50⁰C (see example 1; instant claims 1, 14, and 17). The thickness of the dry film can range from 50 to 500 m (see paragraph 60; instant claim 12). The instant specification and claims detail that porosity occurs due to the drying of the solvent from a film made of a solvent soluble binder and a poorly solvent soluble matrix material. These criteria are also met by the film embodiment of Krekeler et al., therefore it has porosity according to the instant invention (see instant claims 1, 12, and 17). The presence of a pharmaceutical active ingredient in an additional layer application is not recited.
Yang et al. teach the production of an orodispersible film that may be composed of cellulose derivatives (see abstract, page 5 lines 30-33, and page 45 lines 18-32). The film ingredients are combined along with a solvent to form a suspension, cast onto a neutral support and dried (see page 13 lines 23-27 and page 47 lines 8-27). Yang et al. direct the drying heat to the bottom of the support with no air flow on top or from both the bottom and top simultaneously and in a controlled fashion to avoid undesired rippling that can occur with conventional drying techniques (see page 10 line 2-page 11 line 8). They further teach that it may be desirable to cast the film as a single layer or as multiple layers of the same composition where an additional layer is cast onto an already made film (see page 39 lines 5-12).
It would have been obvious to the artisan of ordinary skill in the art before the effective filing date of the claimed invention to prepare the film of Krekeler et al. as a two layer film based upon Yang et al. This choice would have been obvious because Yang et al. detail that such a configuration was recognized as desirable. Since a single layer film as taught by Krekeler et al. would have pores, the application of a second layer in the two-layer embodiment suggested by Yang et al. would yield some of the second layer in the pores of the first layer, including some of the medicinal plant extract (see instant claim 1).  The HPMC of the second layer would then qualify as the instantly recited stabilizer (see instant claim 15). The particle size of the matrix material in the coating of Krekeler et al. is a range that overlaps with that instantly claimed, thereby rendering the claimed range obvious (see instant claim 8). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Similarly, the thickness range of the two layered film would overlap with and render obvious that which is instantly claimed (see MPEP 2144.05; instant claim 12). It additionally would have been obvious to apply the drying technique of Yang et al. to the method of Krekeler et al. as the application of the same technique to a similar process in order to yield the same improvement (see instant claims 2 and 3). Therefore claims 1-3, 6-9, 11-12, 14-15, and 17 are obvious over Krekeler et al. in view of Yang et al. as evidenced by the Avicel® PH-105 Specification Sheet.


Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered. In light of the amendment to the claims, the previous rejection under 35 USC 112(b) over claims 5, 13, and 15-16 has been withdrawn. Similarly the rejections over Preis et al. and Yang et al. under 35 USC 102 are also withdrawn.  The applicant’s arguments against the remaining rejections are unpersuasive.

Rejections under 35 USC 112:
	The applicant’s argument about the amendment relative to the rejection that was previously made introduces a definition for SOFT that does not appear in the original disclosure. Contrary to the applicant’s argument, the original disclosure defined SOFT as the mean density of the film. It did not define SOFT as the mean density of the solid component of the film. The explanation the applicant offers of theoretical porosity that is currently claimed is not based on the definition of SOFT as it was presented in the original disclosure. The applicant confirms the issue raised with the definition of SOFT as it appears in the original disclosure in the expression for theoretical porosity, in that the numerator of the expression would equal or nearly equal zero. The amendment introduces new matter to the claims and SOFT remains indefinite, but now the lack of clarity is for an altered reason due to the amendment. 


Rejection over Janßen et al. under 35 USC 102:
The applicant argues that a proportion of binder that exceeds the proportion of matrix material precludes the formation of pores; however there is no evidence that the products made by Janßen et al. via the same steps as those instantly recited yield a film with no pores of any size. The instant specification states “a first aspect of the present invention relates to a method for producing a porous orodispersible film, comprising the following steps:   
i) forming a suspension of a pharmaceutically acceptable solvent, a 
pharmaceutically acceptable matrix material, and a pharmaceutically 
acceptable binder, said solvent being selected such that the 
pharmaceutically acceptable matrix material substantially does not dissolve 
in it, whereas the pharmaceutically acceptable binder is dissolved in the 
solvent, 
ii) casting the suspension onto a neutral support, thereby forming a wet film, 
and 
iii) drying the wet film and obtaining a dry film”. The specification further states that in the case of excessively high binder contents a much denser film formed, which had a lower porosity. So even when the binder proportion exceeds the matrix proportion, the specification acknowledges the presence of pores, even if at a level lower than ideally desired. There is no requirement of any particular proportion of binder relative to matrix material in the rejected claims. While preferred ratios are detailed in the disclosure none are linked to any particular degree of porosity.  The applicant argues that an active ingredient applied to Janßen et al. would not be incorporated into the film; however this is in direct opposition to the explicit teachings of Janßen et al. where they detail penetration of active into the thickness of a dried film base after the active was applied from suspension to the surface of the dried film base (see page 821 second column third full paragraph-page 822 first column first full paragraph).

Rejection under 35 USC 103 over Krekeler et al. in view of Yang et al.:
The applicant confusingly argues about a presumed assumption from the examiner regarding the proportion of soluble and insoluble components in the rejection over Krekeler et al. There are no limitations in the claims about a ratio of soluble and insoluble components and no discussion of such a ratio in the rejection.  The 0.69 ratio of solvent to total components in the suspension in example 1 of Krekeler et al. noted by the applicant in the rejection is based upon the mass of the ethanol/water solvent and all the other components that are detailed. The ethanol/water is present at 227.6 g and the total component mass is 327.6 g. The ratio of these two values as required in claim 11 is 0.69. 
The applicant asserts that the film made by Krekeler et al. has no pores but provides no supporting evidence. Here the applicant repeats the argument directed against Janßen et al. that asserts a proportion of binder that exceeds the proportion of matrix material precludes the formation of pores. The response to this argument detailed above is also reiterated.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615